                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     UNITED STATES OF AMERICA

           v.
                                                      No. 3:99-cr-264
     DAMON WALKER,
         Defendant.


                               ORDER REDUCING SENTENCE

        On November 21, 2005, Mr. Walker received a sentence for four offenses:

(1) Racketeering in Corrupt Organizations (“RICO”) in violation of 18 U.S.C. § 1962(c);

(2) RICO conspiracy in violation of 18 U.S.C. § 1962(d) (together with offense one, “the RICO

offenses”); (3) two counts of “conspiracy to possess with intent to distribute and to distribute

narcotics” in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (“drug offenses”); and

(4) obstruction of justice/witness tampering in violation of 18 U.S.C. § 1512(b).

        Mr. Walker received a sentence of 300 months imprisonment on the RICO offenses, 300

months on the drug offenses, and 120 months on the obstruction offense, to run concurrently.

Judgment (Nov. 29, 2005), ECF No. 1984 at 1; Am. Judgment (Feb. 15, 2006), ECF No. 2027 at

1.

        Mr. Walker has sought relief under the First Step Act. First Step Act Mot. for Immed.

Release or Resentencing, ECF No. 2488; Pub. L. No. 115-391, 132 Stat. 5194 (“First Step Act”).

        Having considered the matter, the Court is satisfied that the amended Sentencing

Guideline Range of 210 to 262 months incorporates the relief that the First Step Act provides,

while still reflecting the severity of Mr. Walker’s conduct, including the predicate offenses. The

Court therefore determines that a reduction of Mr. Walker’s sentence in its entirety is warranted


                                                  1
under the First Step Act.

       Accordingly, for these reasons and those discussed in open court, IT IS ORDERED that

Mr. Walker’s term of imprisonment be REDUCED to TIME SERVED for all four offenses.

       IT IS FURTHER ORDERED that Mr. Walker’s term of supervised release be

REDUCED to 8 YEARS.

       IT IS FURTHER ORDERED that all other terms of the original sentence be unchanged.

       SO ORDERED at Bridgeport, Connecticut, this 24th day of July, 2019.

                                                 /s/ Victor A. Bolden
                                                 VICTOR A. BOLDEN
                                                 UNITED STATES DISTRICT JUDGE




                                             2
